DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-35.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021 and December 13, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  "one or more thickening agents are selected from" is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 29 recite the limitation “fatty carbonate ester is selected from dialkyl carbonates 
of formula: R1O(C=O)R2” in lines 1-2 and lines 7-8 of the claim, respectively. The claims are indefinite because dialkyl carbonates do not have the claimed formula. Dialkyl carbonates have the formula R1O(C=O)OR2, where R1 is equal to R2. 

Claims 24 and 27 recite the limitation "the wet or damp hair" in line 2 of the claim and line 18 of the claim, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 24 depends from, and the prior limitations of claim 27 do not recite wet or damp hair. 

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 30, from which claim 33 depends on, does not recite a method; moreover, the recitation of a ratio of monoalcohols (polyols: monoalcohols) of from about 20:1 to 1:1 is broader than the ratio of 10:1 to about 1.5:1 recited in claim 27, from which claim 33 ultimately depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (WO 2018/097303, May 31, 2018)(hereinafter Koide) in view of Dickinson et al. (US 2008/0279801, November 13, 2008)(hereinafter Dickinson).
	Koide teaches a composition in the form of nano- or micro-emulsion with a transparent or slightly translucent appearance (p. 1, lines 39-41). The "nano-emulsion" has a dispersed phase with a size of less than 350 nm, the dispersed phase being stabilized by a crown of the nonionic surfactant that may optionally form a liquid crystal phase of lamellar type, at the dispersed phase/continuous phase interface (p. 31, lines 41-44). In the absence of specific opacifiers, the transparency of the nano-emulsions arises from the small size of the dispersed phase (p. 31, lines 44-45). The composition may be used for treating a keratin substance such as hair (p. 32, lines 30-31). The composition comprises (a) at least one oil, (b) at least one nonionic surfactant, (c) at least one ceramide compound, (d) at least one compound selected from Vitamin B3 and derivatives thereof, and (e) water (p. 1, lines 45-50 – p. 2, line 1). The composition may further comprise of at least one polyol (p. 29, line 26). The polyol may be propylene glycol (p. 29, line 45). The polyol may be present from 0.01% to 30% wt. of composition (p. 29, line 49). The composition may further comprise at least one organic solvent (p. 30, line 48). The organic solvent may be ethanol (i.e. claimed monoalcohol) (p. 30, line 49). The organic solvent may be less than 10% wt. of composition (p. 31, line 3). The composition may further comprise at least one additional ionic surfactant (p. 26, lines 37-38). The additional surfactant may be a cationic surfactant (p. 27, line 4). The cationic surfactant may be stearamidopropyldimethylamine (p. 27, line 43). The additional surfactants may be present from 0.01% - 20% wt. of composition (p. 29, line 20). The (a) oil may be chosen from ester oils, hydrocarbon oils, fatty alcohols, and mixtures thereof (p. 2, line 3). The oil may also be an ether oil (p. 5, line 31). The oil may range from 0.1% to 30% wt. of composition (p. 2, line 6). The fatty alcohol may be cetyl alcohol (p. 10, lines 10).  The ester oil may be dicaprylyl carbonate (i.e. claimed fatty carbonate ester) (p. 5, lines 46-49 - p. 6, lines 1-5). Other ester oils include isopropyl myristate (i.e. claimed isopropyl ester) (p. 7, line 7). The ether oil may be dicaprylyl ether (i.e. claimed dialkyl ether) (p. 10, line 46). The hydrocarbon oil may be linear or branched C6-C16 lower alkanes such as undecane and tridecane (i.e. claimed alkane) (p. 9, lines 26-28), or hydrocarbons containing more than 16 carbon atoms such as liquid paraffins (p. 9, lines 30-31). The (b) nonionic surfactant may be fatty esters of glycerol (i.e. claimed additional ester other than isopropyl ester) (p. 2, line 20). The nonionic surfactant may be 0.1% - 30% wt. of composition (p. 18, line 15). The amount of (e) water is not limited, and may be 40% - 90% wt. of composition (p. 22, line 24). The composition may further comprise at least one thickening agent (p. 30, lines 5-6). The thickening agent may be polysaccharides such as starch and xanthan gum (p. 30, lines 22-23). The thickening agent may be from 0.001% - 10% wt. of composition (p. 30, line 35). The viscosity of the composition is not particularly limited (p. 30, line 29). The viscosity may be measured at 25 degrees Celsius and may range from 1 to 2000 Pa · s (1,000 to 2 x 106 mPa · s) (p. 30, lines 29-33). 
Koide differs from the instant claims insofar as it does not teach wherein the amount of water is 0 to about 10% wt. of the composition.
However, Dickinson teaches a water-in-oil microemulsion for hair treatment comprising (a) an oily phase comprising glyceride fatty ester(s) and hydrocarbon oil(s), and (b) a hydrophilic phase comprising water (claim 1). The amount of water in the hydrophilic phase of the water-in-oil microemulsion may be from about 2% wt. to about 10% wt. based on the total weight of the microemulsion (¶ [0030]). The water level suitably does not exceed about 10% wt. based on total weight of microemulsion, since this may lead to a hazy product appearance which is undesirable to consumers of hair oils (¶ [0030]).
Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the emulsion of Koide to have an amount of water that is between about 2% wt. to about 10% wt. of composition, motivated by the desire to avoid a hazy product appearance since the composition of Koide comprises fatty ester(s) of glycerol and hydrocarbon oils and compositions comprising such oils has a hazy appearance when the amount of water exceeds about 10 wt. % as taught by Dickinson. One of ordinary skill in the art would have had a reasonable expectation of success since Koide discloses wherein the amount of water is not limited.
In regards to instant claim 1 reciting about 2 wt. % or less of cetyl alcohol, about 1 wt. % or less of fatty carbonate ester (e.g. dicaprylyl carbonate), about 1 wt. % or less of dialkyl ethers (e.g. dicaprylyl ether), and instant claim 10 reciting from about 0.1 to about 2 wt. % fatty alcohols (e.g. cetyl alcohol); Koide discloses wherein the 0.1-30% wt. of (a) oil component may be chosen from ester oils, ether oils, hydrocarbon oils, fatty alcohols, and mixtures thereof. Koide further discloses the fatty alcohol may be cetyl alcohol, the ester oil may be dicaprylyl carbonate, and the ether oil may be dicaprylyl ether. Thus, Koide provides general guidance for selecting the appropriate amounts of each ingredient, and it would have taken no more than the routine skill in the art to have arrived at the claimed amounts of each individual oil components using routine experimentation, based on the amount desired for its known function. See MPEP 2144.05(II). 
In regards to instant claims 3 and 9 reciting wherein the weight ratio of the polyol(s) to the monoalcohol(s) is from about 20:1 to about 1:1, and wherein the weight ratio of propylene glycol to ethanol is from about 15:1 to about 1:1, respectively, Koide discloses 0.01-30% wt. of one or more polyol such as propylene glycol, and less than 10% of organic solvent such as ethanol, a monoalcohol. The claimed ratios would have been obvious as supported by MPEP 2144.05(I), since in the case where the claim ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  
In regards to instant claim 12 reciting wherein the weight ratio of fatty alcohol(s) to cationic surfactant(s) is from about 2:1 to about 1:1, Koide discloses the 0.1-30% wt. oil component may include a fatty alcohol, such as cetyl alcohol, and the 0.01-20% wt. additional surfactant such as a cationic surfactant (e.g. stearamidopropyldimethylamine). The claimed ratios would have been obvious as supported by MPEP 2144.05(I), since in the case where the claim ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.   
In regards to instant claim 18 reciting wherein the weight ratio of fatty carbonate ester to dialkyl ether is between from about 2:1 to 1:1, Koide discloses the 0.1-30% wt. oil component may include an ester oil such as dicaprylyl carbonate, and an ether oil, such as dicaprylyl ether (also known in the art as dialkyl ether), and mixtures thereof. Thus, Koide provides general guidance for selecting the appropriate amounts of each ingredient, and it would have taken no more than the routine skill in the art to have arrived at the claimed amounts of each individual oil components using routine experimentation, based on the amount desired for its known function. See MPEP 2144.05(II). 
In regards to instant claim 21 reciting about 0.1 to about 10 wt. % alkane, Koide discloses the 0.1-30% wt. of (a) oil component may be chosen from ester oils, ether oils, hydrocarbon oils, fatty alcohols, and mixtures thereof. The hydrocarbon oil may be linear or branched C6-C16 lower alkanes such as undecane and tridecane. Again, Koide provides general guidance for selecting the appropriate amounts of each ingredient, and it would have taken no more than the routine skill in the art to have arrived at the claimed amounts of each individual oil components using routine experimentation, based on the amount desired for its known function. See MPEP 2144.05(II). 
In regards to instant claim 24 reciting wherein the composition has a viscosity of about 10 mPa·s to about 10,000 mPa·s prior to application to wet or damp hair or to being put in contact with extraneous water, Koide does not specify the viscosity prior or after contact with wet or damp hair or extraneous water. However, Koide does disclose a process for treating a keratin substance (hair) using steps of applying (p. 4, line 21-24) which are substantially the same as the application steps employed by applicant. Thus, since the prior art applies substantially the same compositions by substantially the same method as applicant, it is reasonable to expect that the viscosity of the composition prior to application to wet or damp hair or to being put in contact with extraneous water is substantially the same in each instance. See MPEP 2112 and 2112.01.   
In regards to claims 25 and 26 reciting compositions essentially free of silicone and butylene glycol, respectively, Koide does not disclose wherein silicone and/or butylene glycol is a required ingredient (see p. 1, lines 44-50). Therefore, it would have been obvious to one of ordinary skill in the art to have the composition of Koide free of silicone and butylene glycol.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,337,906. 
The instant claims are drawn to hair care compositions containing various combinations of polyols such as propylene glycol (see claim 5), monoalcohols and other components; the compositions are transparent and non-emulsified until applied to the hair and contacted with water, whereupon they form an opaque emulsion (see claim 2). The patented claims are drawn to hair care compositions containing propylene glycol, monoalcohols and other components, which are transparent and non-emulsified until applied to hair and contacted with water, whereupon they form a lamellar phase in situ. The compositions of the instant claims and patented claims are thus substantially the same, the only difference being in the exact wording describing emulsion formation. In both cases, however, there is reasonable expectation of being able to form a lamellar phase (and thus an opaque emulsion).

Potentially Allowable Subject Matter

Claims 2 and 27-35 are free of prior art. 
The prior art does not fairly suggest, teach or disclose the particular compositions recited in claims 2 and 27-35, wherein the compositions are transparent and non-emulsified until applied to wet or damp hair or put in contact with extraneous water, whereupon the compositions form an opaque emulsion. This is unexpected and reasonably appears to be a consequence of the specific compositions of claims 2 and 27-35 being able to form lamellar emulsions (see the instant specification at p. 3, 1st full paragraph, and at p. 23, 1st full paragraph, for example) which is the same property explicitly recited in U.S. Patent 11,337,906.
Accordingly, claims 2 and 27-35 would be allowable if rewritten in independent form to include all the limitations of any intervening claims (claim 2), and were all outstanding rejections not based on prior art to be overcome (claims 2 and 27-35). 

Conclusion

Claims 1-35 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M TIEN whose telephone number is (571)272-8267. The examiner can normally be reached Monday - Friday 8:30 A.M. - 5:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M.T./               Examiner, Art Unit 1612                                                                                                                                                                                         
/FREDERICK F KRASS/               Supervisory Patent Examiner, Art Unit 1612